Opinion issued October 7, 2014




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-14-00737-CR
                          ———————————
                    BRUCE EGRIM JOSEPH, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee


                   On Appeal from the 268th District Court
                          Fort Bend County, Texas
                   Trial Court Case No. 05-DCR-043408A


                         MEMORANDUM OPINION

      Appellant Bruce Egrim Joseph pleaded guilty to the felony offense of

aggravated sexual assault and, pursuant to the terms of a plea agreement, was

sentenced to 35 years’ imprisonment on December 12, 2006. On July 8, 2014, the

trial court signed an order denying Joseph’s post-conviction “Motion and Request
for Post Conviction Forensic DNA Testing and Appointment of Counsel and

Appointment of Investigator and to Permit the Examination of the Applicant and

for Authority to Incur Expenses and to Testify Free From Impeachment by Prior

Conviction.” Joseph filed a pro se notice of appeal of the order on September 2,

2014. We dismiss the appeal for want of jurisdiction.

        An appeal from a denial of a motion for DNA testing is treated in the same

manner as an appeal of any other criminal matter. See TEX. CODE CRIM. PROC.

ANN. art. 64.05 (West 2006). Texas Rule of Appellate Procedure 26.2 provides that

an appeal is perfected when a notice of appeal is filed within thirty days after the

day the trial court enters an appealable order. See TEX. R. APP. P. 26.2(a)(1). The

time within which to file the notice of appeal may be enlarged if, within fifteen

days after the deadline for filing the notice, the party files the notice of appeal and

a motion complying with Rule 10.5(b) of the Texas Rules of Appellate Procedure.

See TEX. R. APP. P. 26.3. Joseph did not file a motion for extension of time in this

case.

        Joseph’s notice of appeal was due to have been filed on or before August 7,

2014. See TEX. R. APP. P. 26.2(a)(2). The notice of appeal filed by Joseph on

September 2, 2014 (26 days after the deadline) was therefore untimely. This

Court’s appellate jurisdiction in a criminal case is invoked by a timely filed notice

of appeal. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Absent


                                          2
a timely filed notice of appeal, a court of appeals does not obtain jurisdiction to

address the merits of the appeal in a criminal case and can take no action other than

to dismiss the appeal for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208,

210 (Tex. Crim. App. 1998). Because Joseph’s notice of appeal was not timely, we

lack jurisdiction over this appeal.

      Accordingly, the appeal is dismissed for want of jurisdiction. Any pending

motions are dismissed as moot.

                                      PER CURIAM

Panel consists of Justices Higley, Bland, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3